        1:18-cv-01355-JES-JEH # 7           Page 1 of 6                                               E-FILED
                                                                Wednesday, 17 October, 2018 10:50:06 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


AMBER BUCK,                                  )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 18-cv-1355-JES-JEH
                                             )
MICHAEL CADENA,                              )
                                             )
                      Defendant.             )


                                            ORDER
       On October 2, 2018, the Court entered an Order remanding the above-captioned action to

the McLean County Circuit Court, directing counsel for Cadena (attorney Nordbye) to show

cause as to why she should not be sanctioned under Rule 11 of Federal Rules of Civil Procedure,

and inviting counsel for Buck (attorney Bullington) to submit a petition for fees and costs arising

out of the improper removal. Counsel for Buck has since submitted a Petition for Attorney’s Fees

and Costs (Doc. 5), and Counsel for Cadena has filed a Response to Order to Show Cause (Doc.

6).

       Attorney Nordbye’s 24-page Response to the Order to Show Cause is well-drafted and is

replete with case law that she believes supports her factual and jurisdictional arguments. But the

post hoc justifications offered in her Response do not change the nature of this case from

anything other than a child custody dispute where one parent was held in contempt by the state

court judge. The Court therefore finds that sanctions are warranted.

(1) Counsel’s Removal was Procedurally Defective

       In the Court’s remand and show cause Order, it noted that:

       “A defendant … desiring to remove any civil action from a State court shall file in
       the district court…a notice of removal….” 28 U.S.C. § 1446(a) (emphasis added).
                                                 1
        1:18-cv-01355-JES-JEH # 7            Page 2 of 6



       Cadena repeatedly characterizes his role in the state court proceedings as a
       defendant. Yet the caption of the initial pleading attached to the Notice of Removal
       lists him in the caption as the petitioner, as do the references throughout the attached
       docket sheet. Counsel does not even address the discrepancy, merely asserting that
       Buck commenced an action on July 3, 2017 “against Defendant, Michael Cadena,”
       for injunctive relief. Doc. 1, at 1. Although in some instances a court may “ascertain
       whether the alignment of the parties as plaintiff and defendant conforms with their
       true interests in the litigation,” American Motorists Ins. Co. v. Trane Co., 657 F.2d
       146, 149 (7th Cir. 1981), Cadena does not ask this Court to do so. Removal is
       therefore improper because Cadena is not a defendant in the underlying state court
       action. 28 U.S.C. § 1446(a).

Doc. 2, at 5. Counsel states in her Response that under the Illinois Civil Procedure Act, “the

petitioner in a petition for order of protection might be the respondent in the original case, or vice

versa.” Doc. 6, at 8. Thus, she argues that her characterization of Cadena as the defendant in the

Notice of Removal was consistent with Illinois law. First, the Court notes that the Illinois

Appellate Court referred to Cadena as the petitioner when it affirmed the McLean County Circuit

Court’s order requiring Cadena to return the minor child to Illinois within 60 days. See Cadena v.

Buck, 2018 IL App (4th) 180035-U (Apr. 23, 2018). Moreover, “[f]or the purpose of removal, the

federal law determines who is plaintiff and who is defendant. It is a question of the construction

of the federal statute on removal, and not the state statute. The latter’s procedural provisions

cannot control the privilege or removal granted by the federal statute.” Chicago, R.I. & P.R. Co.

v. Stude, 346 U.S. 574, 580 (1954) (internal citations omitted).

       Likewise, counsel’s argument that Buck’s “petition for finding of direct criminal

contempt and request for interstate extradition … fundamentally altered the original case” is

unconvincing. The case remains a child custody dispute. The contempt finding arose from

Cadena’s failure to abide by the McLean County Circuit Court’s order, affirmed on interlocutory

appeal, requiring Cadena to return the minor child to Illinois. The petitions filed by Buck were

thus more akin to a counterclaim. And Cadena’s status, akin to a counter-defendant in a state



                                                  2
        1:18-cv-01355-JES-JEH # 7            Page 3 of 6



court action, does not allow him to remove the case to federal court. See First Bank v. DJL

Properties, LLC, 598 F.3d 915, 916 (7th Cir. 2010) (“Chapter 89 of the Judicial Code, 28 U.S.C.

§§ 1441-53, authorizes removal of certain cases by ‘defendants.’ Almost 70 years ago, the

Supreme Court concluded that a litigant who files suit in state court is a “plaintiff” and cannot

remove the case, even if the defendant files a counterclaim and the original plaintiff then wears

two hats, one as plaintiff and one as defendant-and even if the counterclaim is distinct from the

original claim and could have been a separate piece of litigation. That rule may be as old as

1867. It remains the law for removal in general.…”) (internal citations omitted).

       Finally, counsel argues that removal was proper because Buck’s “new claims from her

Petition so changed the nature of the claims from family to criminal….” Doc. 6, at 12. She goes

on to explain all of the issues with the McLean County Circuit Court’s criminal contempt

finding. Yet removal under 28 U.S.C. § 1441 applies only to civil actions. Thus, even if the Court

were to find that Cadena was a defendant in a separate criminal case, removal under § 1441

would nonetheless be improper.

(2) This Court Lacks Subject Matter Jurisdiction Over the Case

       Counsel attempts to argue that Cadena’s extradition from Massachusetts to Illinois

somehow transforms this case into one where federal jurisdiction is proper. In support of her

position, she cites Puerto Rico v. Branstad, 483 U.S. 219, 227 (1987), for the proposition that

“the Extradition Clause creates federal rights, thereby sustaining § 1331 jurisdiction.” Doc. 6, at

5. The Court in Branstad held that federal courts have jurisdiction under the Extradition Clause

to compel executive officers or courts in an asylum state to perform their ministerial duty to

deliver up fugitives upon demand. Id. Thus, Branstad allows federal courts to enforce the

rendition of fugitives by asylum state, not the authority to second-guess state court extradition



                                                 3
        1:18-cv-01355-JES-JEH # 7            Page 4 of 6



orders from the state where the alleged offense was committed. Id. Branstad has no application

here.

        Counsel’s assertion that the extradition order created a federal question under 28 U.S.C. §

1331 such that removal was proper is also unsupported by case law. See New Mexico, ex rel.

Ortiz v. Reed, 524 U.S. 151, 153 (1998) (“In case after case we have held that claims relating to

what actually happened in the demanding State, the law of the demanding State, and what may

be expected to happen in the demanding State when the fugitive returns are issues that must be

tried in the courts of that State, and not in those of the asylum State.”); Coungeris v. Sheahan, 11

F.3d 726, 729 (7th Cir. 1993) (“The essence of Mr. Coungeris’ argument is that he was not

allowed to defend the sufficiency of the charges against him in the asylum state of Illinois. The

Extradition Clause, however, does not permit an inquiry by the asylum state into whether the

charging instrument can withstand a motion to dismiss.… Such a challenge is properly left to the

prosecutors and courts of the demanding state of Michigan.”). Cadena’s limited remedy to the

sufficiency of the extradition order is through a petition for writ of habeas corpus, not removal of

the state court suit to federal court. See, e.g., California v. Superior Court, 482 U.S. 400, 412

(1987) (“[S]urrender is not to be interfered with by the summary process of habeas corpus upon

speculations as to what ought to be the result of a trial in the place where the Constitution

provides for its taking place.”) (internal quotations omitted).

        At bottom, counsel’s removal of this child custody case to federal court was not done to

continue the litigation in a different forum, but to challenge the orders already issued in the state

court case. Regardless of the finality of the state court orders, this was improper. See Homola v.

McNamara, 59 F.3d 647, 651 (7th Cir. 1995) (“Once a court issues an order, the collateral bar

doctrine prevents the loser from migrating to another tribunal in search of a decision he likes



                                                  4
         1:18-cv-01355-JES-JEH # 7             Page 5 of 6



better.”) (citing Celotex Corp. v. Edwards, 514 U.S. 300 (1955)); Juidice v. Vail, 430 U.S. 327,

335–36 (1977) (“The contempt power lies at the core of the administration of a State’s judicial

system.… Whether disobedience of a court-sanctioned subpoena, and the resulting process

leading to a finding of contempt of court, is labeled civil, quasi-criminal, or criminal in nature,

we think the salient fact is that federal-court interference with the State’s contempt process is an

offense to the State’s interest . . . likely to be every bit as great as it would be were this a criminal

proceeding.”) (internal quotations omitted). In sum, and as the Court previously discussed in

detail in its prior Order, attorney Nordbye lacked an objectively reasonable basis for removing

this action.

(3) Sanctions

        In the Court’s prior Order, it invited counsel for Buck to submit a petition for costs and

expenses. See 28 U.S.C. § 1447(c); MB Fin., N.A. v. Stevens, 678 F.3d 497, 498 (7th Cir. 2012).

Counsel for Buck did so on October 9, 2018. Doc. 5. In his Petition, counsel requests $2,120 as

an award of fees and costs in connection with this removed action. Id.

        The Court also stated in its remand and show cause Order that:

        Another scenario is that counsel filed the Notice of Removal for an “improper
        purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
        of litigation.” Fed. R. Civ. P. 11(b)(1). The Court therefore orders counsel to show
        cause, within 7 days of this Order, as to why Rule 11 sanctions are not appropriate.
        See Fed. R. Civ. P. 11(c)(3). Counsel should inform the Court whether her client is
        in custody, whether the minor remains in Cadena’s custody, and the effect that
        removal had on either Cadena, the minor, Buck, or the state court proceedings. The
        Court informs counsel that it is considering both monetary sanctions and referral of
        this Order to the Massachusetts Board of Bar Overseers for inquiry, as they deem
        appropriate, into whether counsel’s conduct violated, inter alia, Rule 3.3 of the
        Massachusetts Rules of Professional Conduct.

Doc. 2, at 10 (emphasis added). Counsel went to great lengths to provide post hoc factual and

legal justification for removing this action to federal court, but despite the Court’s direction,



                                                   5
        1:18-cv-01355-JES-JEH # 7           Page 6 of 6



counsel failed to identify in her Response the effect the removal had on the state court parties and

proceedings. Because counsel failed to provide this information to the Court after she was

directed to do so, the Court must assume that removal did in fact cause unnecessary delay and

needlessly increased the cost of litigation. The Court thus finds the following sanctions are

appropriate and necessary:

   1. Attorney Bullington’s Petition (Doc. 5) for Attorney’s Fees and Costs is GRANTED in

       the amount of $750. The award of fees and costs is payable by attorney Nordbye to

       attorney Bullington and shall be mailed to attorney Bullington within 14 days of this

       Order.

   2. Attorney Nordbye must attend the Massachusetts Bar Association’s Practicing with

       Professionalism CLE program and submit proof of her attendance and completion of the

       program by January 31, 2019. If attorney Nordbye is unable to attend the program by the

       above deadline, she may move for an extension of time to comply with this Order. The

       show cause order will be discharged upon her submission of proof of her attendance and

       completion of the program. Failure to timely complete the program will result in the

       imposition of monetary sanctions and referral of this Order to the Massachusetts Board of

       Bar Overseers.



Signed on this 17th day of October, 2018.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              Chief United States District Judge




                                                 6
